Case 0:19-cv-60270-RKA Document 48 Entered on FLSD Docket 01/16/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
   STATIC MEDIA LLC,                                   Case No.: 0:19-cv-60270-RKA
         Plaintiff
   vs.
   OJ COMMERCE, LLC,
         Defendant
   _________________________________               /
      DEFENDANT’S RESPONSE TO PLAINTIFF’S NOTICE OF SERVING INITIAL
                             DISCLOSURES

         Defendant OJ Commerce, LLC responds to Plaintiff Static Media LLC’s notice of service

  of initial disclosures [D.E. 44], as follows.

         On January 9, 2020, Plaintiff served Defendant with a document titled PLAINTIFF

  STATIC MEDIA LLC’S INITIAL DISCLOSURES. The document is attached as Exhibit A. On

  January 13, 2020, Defendant advised Plaintiff that its initial disclosures are deficient, in

  particular ATTACHMENT C of Plaintiff’s disclosures fails to provide any damage computation

  or any documents on which any of its damages are based on. A copy of Defendant’s request is

  attached as Exhibit B. On January 16, 2020, Plaintiff responded by reiterated its position that it

  does not have to provide any additional information for its initial disclosures. A copy of

  Plaintiff’s response is attached as Exhibit C.

         WHEREFORE, Defendant asks this Honorable Court to compel Plaintiff to comply with

  their initial disclosure obligation, including the computation for each category of damages, along

  with documents or other evidentiary material supporting each category of damages in their initial

  disclosure damages calculation, including but not limited to its royalties agreements, lost profit,

  pricing data, expense data, market share data, its marketing and advertising costs, and its

  attorney’s fees to date.


                                              Page # 1 of 2
Case 0:19-cv-60270-RKA Document 48 Entered on FLSD Docket 01/16/2020 Page 2 of 2



                                   CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on January 16, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record via transmission of Notices of Electronic Filing

  generated by CM/ECF.


         Respectfully submitted,


                                       Shlomo Y. Hecht, P.A.
                                       3076 N Commerce Parkway
                                       Miramar, FL 33025
                                       Phone: 954-861-0025

                                       By: /s/ ​Shlomo Y Hecht
                                       Florida State Bar No.: 127144
                                       Email: sam@hechtlawpa.com
                                       Attorney for Defendant OJ COMMERCE, LLC




                                            Page # 2 of 2
